J-A07027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DAVID FINK

                            Appellant                 No. 1431 WDA 2016


      Appeal from the Judgment of Sentence entered September 26, 2016
               In the Court of Common Pleas of Allegheny County
        Criminal Division at No: CP-02-SA-0001452-2016 TR 624-2016


BEFORE: OLSON, STABILE, and STRASSBURGER, JJ.*

MEMORANDUM BY STABILE, J.:                              FILED JUNE 08, 2017

        Appellant, David Fink, appeals pro se from the judgment of sentence

entered on September 26, 2016 following a trial de novo before the

Allegheny County Court of Common Pleas. Upon review, we affirm.

        The underlying facts and procedural history are undisputed. The trial

court adequately summarized both the facts and the procedural history.

Trial Court Opinion, 10/28/16, at 1-2. Briefly, at the de novo trial, Sergeant

Matthew DeLallo of the Brentwood Borough Police Department stopped

Appellant after seeing him traveling through a steady red light, in violation

of 75 Pa.C.S.A. § 3112.1             At the conclusion of trial, Appellant was
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Section 3112, in relevant part, provides:

(Footnote Continued Next Page)
J-A07027-17



adjudicated guilty and ordered to pay a $25 fine, in addition to court costs.

This appeal followed.

      On appeal, Appellant raises two issues: (i) the trial court prevented

him   from    presenting       evidence;         (ii)   the   evidence   offered   by   the

Commonwealth at the de novo trial was insufficient to support his conviction

of violating 75 Pa.C.S.A. § 3112(a)(3)(i) (relating to traffic-control signals,

steady red indication). We find that relief must be denied.

      In Commonwealth v. Marizzaldi, 814 A.2d 249 (Pa. Super. 2002),

this Court held:

          Our standard of review from an appeal of a summary
          conviction heard de novo by the trial court is limited to a
          determination of whether an error of law has been
          committed and whether the findings of fact are supported
          by competent evidence. Commonwealth v. Lutes, 793
A.2d 949 (Pa. Super. 2002). “The adjudication of the trial
          court will not be disturbed on appeal absent a manifest
          abuse of discretion.” Commonwealth v. Parks, 768 A.2d
1168, 1171 (Pa. Super. 2001).

Id. at 251.




                       _______________________
(Footnote Continued)

      (i) Vehicular traffic facing a steady red signal alone shall stop at
      a clearly marked stop line, or if none, before entering the
      crosswalk on the near side of the intersection, or if none, then
      before entering the intersection and shall remain standing until
      an indication to proceed is shown except as provided in
      subparagraph (ii) [not applicable here].

75 Pa.C.S.A. § 3112(a)(3)(i).



                                            -2-
J-A07027-17


       Regarding Appellant’s first claim (i.e., the trial court prevented

Appellant from presenting evidence), we note that upon the Commonwealth

finishing questioning its main witness (Sergeant DeLallo), the trial court

offered Appellant the opportunity to cross-examine the witness.2 Appellant

repeatedly declined to do so.           N.T. Summary Appeal, 9/26/16, at 6-7.

Rather Appellant attempted to introduce a Google map. Id. at 7. The trial

court informed Appellant that he could proceed with the introduction of the

evidence if he could it do properly. Id.         After a few unsuccessful attempts,

Appellant declined to proceed any further with the introduction of the map.

Id. at 8.    Finally, the trial court asked Appellant to make an argument in

response to the evidence offered by the Commonwealth; Appellant declined.

Id. Appellant, therefore, had the opportunity to make his case but decided

not to do so. It seems, therefore, Appellant is simply unhappy with the trial

court’s unwillingness to give him, as a pro se litigant, a free pass on

complying with the rules of evidence. Despite the trial court’s willingness to

help Appellant make his case, the trial court is not Appellant’s counsel See

Commonwealth v. Blakeney, 108 A.3d 739, 766 (“pro se status confers

no special benefit upon a litigant, and a court cannot be expected to become



____________________________________________


2
  The witness testified that he saw Appellant run through a red light. N.T.
Summary Appeal, 9/26/16, at 6. As noted infra, Appellant did not challenge
the testimony of the officer.



                                           -3-
J-A07027-17


a litigant’s counsel”).    Therefore, the trial court did not err or abuse its

discretion in holding Appellant to the rules of evidence.

      Regarding Appellant’s second claim (i.e., sufficiency of the evidence),

we   note   that:   1)    Appellant   did   not   challenge   in   any   form   the

Commonwealth’s version of the facts, see N.T. Summary Appeal, 9/26/16 at

6-8; see also Trial Court Opinion, 10/28/16, at 2 (Appellant “did not cross

[the Commonwealth witness] nor offer any testimony”); 2) the trial court

believed the Commonwealth’s version of the facts, Trial Court Opinion,

10/28/16, at 2 (the trial court “found the testimony of [the Commonwealth

witness] to be credible”); and 3) the evidence proffered was legally sufficient

to prove the crime of which Appellant was found guilty as charged, see N.T.

Summary Appeal, 9/26/16 at 4-6; see also Trial Court Opinion, 10/28/16,

at 2 (“The uncontroverted testimony presented at the hearing satisfied the

Commonwealth’s burden of proving that [Appellant] drove his vehicle

through the steady red traffic signal”).

      Upon review, therefore, we conclude that no error of law has been

committed and that the findings of fact are supported by competent

evidence.

      Judgment of sentence affirmed.




                                       -4-
J-A07027-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2017




                          -5-